--------------------------------------------------------------------------------

Exhibit 10.21


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT is entered into and effective as of _________, 20___ (the “Date
of Grant”), by and between Select Comfort Corporation (the “Company”) and
__________(the “Grantee”).


A.           The Company has adopted the Select Comfort Corporation 2010 Omnibus
Incentive Plan (the “Plan”) authorizing the grant of Restricted Stock Awards to
employees, non-employee directors and consultants of the Company and its
Subsidiaries (as defined in the Plan).


B.           The Company desires to give the Grantee a proprietary interest in
the Company and an added incentive to advance the interests of the Company by
granting to the Grantee a Restricted Stock Award pursuant to the Plan.


Accordingly, the parties agree as follows:


1.
Grant of Award.



The Company hereby grants to the Grantee a Restricted Stock Award (the “Award”)
consisting of (     ) shares (the “Award Shares”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), subject to the terms, conditions
and restrictions set forth below and in the Plan.  Reference to the Award Shares
in this Agreement will be deemed to include the Dividend Proceeds (as defined in
Section 3.3 of this Agreement) with respect to such Award Shares that are
retained and held by the Company as provided in Section 3.3 of this Agreement.


2.
Grant Restriction.



2.1           Restriction and Forfeiture.  The Grantee’s right to retain the
Award Shares will be subject to the Grantee remaining in continuous employment
or service with the Company or any Subsidiary for a period of four (4) years
(the “Restriction Period”) following the Date of Grant; provided, however, that
such employment/service period restrictions (the “Restrictions”) will lapse and
terminate prior to end of the Restriction Period as set forth in Section 2.2
below or as otherwise set forth in the Plan.


2.2           Termination of Employment or Other Service.


(a)           Termination Due to Death or Disability.  In the event that the
Grantee’s employment or other service with the Company and all Subsidiaries is
terminated by reason of the Grantee’s death or Disability (as defined in the
Plan), the Restrictions applicable to the Award Shares will immediately lapse
and terminate.


(b)           Termination Due to Retirement.


(i)           In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Grantee’s
retirement at or beyond age fifty-five (55) and the Grantee has five (5) or more
years of service with the Company prior to retirement, the Restrictions
applicable to the Award Shares will immediately lapse and terminate pro rata
based on the number of months elapsed in the Restriction Period as of the date
of retirement (e.g., if retirement occurs 24 months into the 36 month vesting
period, then the Restrictions will lapse and terminate with respect to 2/3rds of
the Award Shares).

 
 

--------------------------------------------------------------------------------

 

(ii)           In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Grantee’s
retirement prior to age fifty-five (55) or the Grantee has fewer than five (5)
years of service with the Company prior to retirement, all rights of the Grantee
under the Plan and this Agreement will terminate immediately without notice of
any kind, and this Award will be terminated and all Award Shares with respect to
which the Restrictions have not lapsed will be forfeited.


(c)           Termination for Reasons other than Death, Disability or
Retirement.  In the event the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated for any reason other than death,
Disability or retirement as provided above, or the Grantee is in the employ or
service of a Subsidiary and the Subsidiary ceases to be a Subsidiary of the
Company (unless the Grantee continues in the employ or service of the Company or
another Subsidiary), all rights of the Grantee under this Agreement will
terminate immediately without notice of any kind, and this Award will be
terminated and all Award Shares with respect to which the Restrictions have not
lapsed will be forfeited.


3.
Issuance of Award Shares.



3.1           Privileges of a Shareholder; Transferability.  As soon as
practicable after the execution and delivery of this Agreement and the
satisfaction of any conditions to the effective issuance of such Award Shares,
the Grantee will be recorded on the books of the Company as the owner of the
Award Shares, and the Company will issue one or more duly issued and executed
stock certificates evidencing the Award Shares.  Except as otherwise expressly
provided in this Agreement, the Grantee will have all voting, dividend,
liquidation and other rights with respect to the Award Shares in accordance with
their terms upon becoming the holder of record of such Award Shares; provided,
however, that prior to the lapse or other termination of the Restrictions
applicable to Award Shares, such Award Shares will not be assignable or
transferable by the Grantee, either voluntarily or involuntarily, and may not be
subjected to any lien, directly or indirectly, by operation of law or
otherwise.  Any attempt to transfer, assign or encumber the Award Shares other
than in accordance with this Agreement and the Plan will be null and void and
will void the Award, and all Award Shares for which the Restrictions have not
lapsed will be forfeited and immediately returned to the Company.


3.2           Enforcement of Restrictions.  To enforce the Restrictions imposed
by this Agreement and the Plan, the Company may place a legend on the stock
certificates referring to the Restrictions and may require the Grantee, until
the Restrictions have lapsed with respect to Award Shares, to keep the stock
certificates evidencing such Award Shares, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership of such Award Shares, together with duly endorsed
stock powers, in a certificateless book-entry stock account with the Company’s
transfer agent.


3.3           Dividends and Other Distributions.  Unless the Committee, as
defined by the Plan, determines otherwise in its sole discretion (including,
without limitation, at any time after the grant of the Restricted Stock Award),
any dividends or distributions (including, without limitation, any cash
dividends, stock dividends or dividends in kind, the proceeds of any stock split
or the proceeds resulting from any changes or exchanges described in Section 6
of this Agreement, all of which are referred to herein collectively as the
“Dividend Proceeds”) that are paid or payable with respect to shares of Common
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same rights and restrictions under this Agreement as the shares
to which such dividends or distributions relate.  The Committee may, in its sole
discretion, distribute such Dividend Proceeds to the Grantee or it may retain
and hold such Dividend Proceeds subject to the Restrictions and the other terms
and conditions of this Agreement.  In the event the Committee determines not to
pay such Dividend Proceeds currently, the Committee will determine in its sole
discretion whether any interest will be paid on such Dividend Proceeds.  In
addition, the Committee in its sole discretion may require such Dividend
Proceeds to be reinvested (and in such case the Committee may require the
Participant’s consent to such reinvestment) in shares of Common Stock that will
be subject to the same restrictions as the shares to which such Dividend
Proceeds relate.  In addition, the Committee may, in its sole discretion, cause
such Dividend Proceeds to be paid to the Company pursuant to Section 5 of this
Agreement in order to satisfy any federal, state or local withholding or other
employment-related tax requirements attributable to such dividends or
distributions or to the Grantee’s receipt of the Award or the lapse or
termination of the Restrictions applicable to Award Shares.

 
2

--------------------------------------------------------------------------------

 

4.
Rights of Grantee.



4.1           Employment or Service.  Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time, nor confer upon the
Grantee any right to continue in the employment or service with the Company or
any Subsidiary at any particular position or rate of pay or for any particular
period of time.


4.2           Rights as a Shareholder.  The Grantee will have no rights as a
shareholder until the Grantee becomes the holder of record of such Award Shares,
and no adjustment will be made for dividends or distributions with respect to
the Award Shares as to which there is a record date preceding the date the
Grantee becomes the holder of record of the Award Shares, except as may
otherwise be provided in the Plan or determined by the Committee in its sole
discretion.


5.
Withholding Taxes.



The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares, or the lapse or termination of the
Restrictions applicable to Award Shares, or (b) require the Grantee promptly to
remit the amount of such withholding to the Company.  In the event that the
Company is unable to withhold such amounts, for whatever reason, the Grantee
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal, state or local law.


6.
Adjustments.



In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
or other property (including cash) subject to this Award.

 
3

--------------------------------------------------------------------------------

 

7.
Subject to Plan.



The Award and the Award Shares granted pursuant to this Agreement have been
granted under, and are subject to the terms of, the Plan.  Terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Grantee,
by execution hereof, acknowledges having received a copy of the Plan.  The
provisions of this Agreement will be interpreted as to be consistent with the
Plan, and any ambiguities in this Agreement will be interpreted by reference to
the Plan.  In the event that any provision of this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.


8.
Miscellaneous.



8.1           Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.


8.2           Governing Law.  This Agreement and all rights and obligations
under this Agreement will be construed in accordance with the Plan and governed
by the laws of the State of Minnesota, without regard to conflicts of laws
provisions.  Any legal proceeding related to this Agreement will be brought in
an appropriate Minnesota court, and the parties to this Agreement consent to the
exclusive jurisdiction of the court for this purpose.


8.3           Entire Agreement.  This Agreement and the Plan set forth the
entire agreement and understanding of the parties to this Agreement with respect
to the grant and vesting of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and vesting of this Award and the administration of the Plan.


8.4           Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties to this Agreement or, in the case of a
waiver, by the party waiving compliance.

 
4

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement effective the day and year first
above written.



 
SELECT COMFORT CORPORATION
     
/s/William R. McLaughlin
 
William R. McLaughlin
 
President and CEO



 


By execution of this Agreement,
GRANTEE
the Grantee acknowledges having
 
received a copy of the Plan.
   
(Signature)
         
(Name and Address)
           



5


--------------------------------------------------------------------------------